*183The opinion of the court was delivered by
Allen, J.:
The defendant was convicted of burglary in the second degree and larceny. The burglary is charged to have been committed in a buggy house, in which there were goods, wares, and merchandise. Appellant’s counsel contend that a buggy house is not included among the buildings in which burglary may be committed. The section of the statute under which the defendant was prosecuted reads as follows:
“Sec. 68. Every person who shall be convicted of- breaking and entering in the night time: First, any building within the curtilage of a dwelling house, but not forming a part thereof; or, second, any shop, store, booth, tent, warehouse or other building, or any boat or vessel, in which there shall be at the time some human being, or any goods, wares, or merchandise, or other valuable thing, kept or deposited, with intent to steal or commit any felony therein, shall, on conviction, be adjudged guilty of burglary in the second degree.”
It is said that the term “other building” has relation to the kinds of buildings specifically mentioned in the statute, and can only be held to include buildings of the same character. Conceding this contention to be correct, we think a buggy house in which goods are kept is fairly included by the terms of the statute. In The State v. Comstock, 20 Kas. 6506, it was held that burglary might be committed in a saloon building. In The State v. Groning, 33 Kas. 18, the defendant was convicted of burglary in a granary. Both these convictions were sustained by this court. The phrase “ warehouse,” when used in its popular sense, is very comprehensive. It is defined by Webster as a storehouse for goods. We think a buggy house, in which goods are stored, is certainly a building of the same kind as a warehouse, if not properly included within the term “warehouse.” The judgment will be affirmed.
All the Justices concurring.